DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/3/2021, with respect to §112 have been fully considered and are persuasive.  The rejection of 5/7/2021 has been withdrawn. 

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to
a terminal device, comprising:
a receiver, configured to receive first information, wherein a bit value of a bit of the first information is used to indicate a demodulation reference symbol (DMRS) port combination comprising at least one DMRS port;
and a processor, configured to determine a first DMRS port combination based on the first information.

The closest prior art of Guo et al. (US 2015/0334683) discloses everything described above (see para. 0566).

the demodulation reference symbol (DMRS) port combination is in a second set, each DMRS port combination in the second set belongs to a first set, the first set comprises a plurality of DMRS port combinations, each DMRS port combination in the plurality of DMRS port combinations comprises at least one DMRS port, and a quantity of DMRS port combinations in the second set is less than a quantity of DMRS port combinations in the first set; and
the first DMRS port combination determined from the first information is from the second set. 

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/6/2021